Citation Nr: 0601857	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-27 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for residuals of flash 
burns to the eyes.

3.  Entitlement to service connection for a respiratory 
disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).


FINDINGS OF FACT

1.  The veteran's service medical records show that the 
veteran experienced flash burns to the eyes in service, but 
do not contain evidence of hearing loss or a chronic 
respiratory disorder.

2.  The veteran served as a fireman aboard a ship during his 
active military service.

3.  The veteran does not have impaired hearing of the right 
ear that is considered a disability for VA purposes.

4.  The veteran has current diagnoses of possible optic 
atrophy, left eye; presbyopia; and possible sebaceous cyst, 
left brow.

5.  The medical evidence of record does not relate the 
veteran's current eye disorders to his military service.

6.  The veteran has a current diagnosis of chronic 
obstructive pulmonary disease (COPD), secondary to chronic 
nicotine ingestion.

7.  There is no competent medical evidence of a current 
asbestos-related respiratory disorder.

8.  The medical evidence of record does not relate the 
veteran's respiratory disorder to his service or any incident 
therein, to include asbestos exposure.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in, or aggravated 
by, active military service, nor can sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Residuals of flash burns to the eyes were not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

3.  A respiratory disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  However, the claim in this case was 
filed and initial adjudication had taken place prior to the 
enactment of the VCAA.  Thus, preadjudication notice was not 
provided nor was it possible.  The United States Court of 
Appeals for Veterans Claims (Court) did not provide a remedy 
under such facts, and there appears to be no effective remedy 
available given these circumstances.  Nevertheless, in May 
2003, the RO sent the veteran a letter, with a copy to his 
representative, in which he was informed of the requirements 
needed to substantiate his claims for service connection for 
hearing loss, residuals of flash burns to the eyes, and 
shortness of breath, to include as due to asbestos exposure, 
as well as notice of what part of that evidence he should 
provide, and notice of what part VA would attempt to obtain.  
The veteran was also notified of the evidence received by VA.  
The duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini, 17 Vet. App. at 412.  The veteran 
was notified of the need for VA examinations, and they were 
accorded him in July 2003.  The veteran was asked to advise 
VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. 
§ 3.303.  

Right Ear Hearing Loss

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran was a fireman during service.  His service 
medical records do not show clinical evidence of a right ear 
hearing disability for VA purposes, as defined by 38 C.F.R. 
§ 3.385, at any time during active duty service.  However, 
although a hearing disability as defined by 38 C.F.R. 
§ 3.385, is not shown in service or at separation from 
service, service connection can be established if medical 
evidence shows that it is actually due to incidents during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

During a VA audiological examination in July 2003, the 
veteran reported a history of noise exposure both in service 
and as a civilian, and that neither his service nor 
postservice jobs required hearing protection.  An audiogram 
was conducted; puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
10
10
20
25
65


The report stated an average puretone decibel loss of 20 
decibels in the right ear and 30 decibels in the left ear.  
The word recognition scores were 100 percent, bilaterally.  
The examiner concluded that the veteran had bilateral high-
frequency mild to severe hearing loss, with good word 
recognition, bilaterally.  It was stated that it was as 
likely as not that the veteran's hearing loss began in the 
military, but may have worsened as a civilian.  

The medical evidence of record does not show right ear 
hearing loss that meets the criteria for impaired hearing 
that is considered a disability for VA purposes.  The VA 
examination found high-frequency mild to severe right ear 
hearing loss, and related this hearing loss to the veteran's 
military service.  Nevertheless, service connection for 
impaired hearing can only be granted when the requirements of 
38 C.F.R. § 3.385 are met.  In this case, the medical 
evidence of record does not show that the veteran's right ear 
hearing loss has met the criteria to be considered a 
disability for VA purposes.  As there is no current 
disability, service connection for right ear hearing loss is 
not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Residuals of Flash Burns to the Eyes

Review of the veteran's service medical records reveals that 
in August 1975, the veteran reported severe pain, discomfort, 
and blurry vision in both eyes.  On examination, both scleras 
appeared red and inflamed.  The veteran was treated for 
severe chemical irritation to both eyes.  The related ship 
incident report noted that the veteran experienced flash 
burns to both eyes while welding in the ship fitters shop.  
The service separation examination noted normal clinical 
findings in the eye, ophthalmoscopic, pupils, and ocular 
motility categories, and his vision was noted as being 20/20 
bilaterally.  

Subsequent to service, private treatment records from June 
1990 to March 1992 show that the veteran was treated for 
multiple eye injuries, including incidents of foreign bodies 
in the eyes.  Additionally, private treatment records from 
January 1996 to March 1999 show that the veteran was 
repeatedly diagnosed with dry eye, which the private 
physician noted was likely due to the veteran's prescription 
for Darvocet for an unrelated condition.  

A July 2003 VA eye disorders examination found visual acuity 
to be 20/20, bilaterally, with intraocular pressure measuring 
19 millimeters of mercury (mmHg) in the right eye, and 17 
mmHg in the left eye.  Adnexal examination showed a possible 
sebaceous cyst of the temporal aspect of the superior brow of 
the left eye.  Lens examination revealed sparse cortical 
flecks, bilaterally.  There was mild diffuse pallor of the 
optic nerve noted in the left eye, and cobblestone 
degeneration located in the supertemporal and inferior 
aspects of the peripheral retina.  The examination was 
otherwise normal.  The assessments were possible optic 
atrophy, left eye, likely due to a recent traumatic event; 
presbyopia; and possible sebaceous cyst, left brow.  The 
examiner concluded that it was "not more likely than not 
that [the veteran's] eye conditions [were] related to 
previous service-related condition."

Although the veteran experienced flash burns to the eyes in 
service, there is no evidence that the veteran's current eye 
disorders are related to that incident, or to any other 
incident in service.  It is well documented that as a result 
of the veteran's postservice employment as a welder and 
mechanic, he incurred several eye injuries, and instances 
requiring removal of foreign bodies from the eye.  
Additionally, occurrences of dry eyes were related by his 
private physician to the veteran's use of prescription 
medication.  Finally, the only opinion of record as to the 
relationship between the veteran's current eye disorders and 
his service concluded that it was not likely that the 
veteran's current eye conditions were related to service.  
Accordingly, service connection for residuals of flash burns 
to the eyes is not warranted.

Respiratory Disorder, as due to Asbestos Exposure

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veterans Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (Circular), 
which provides some guidelines for considering compensation 
claims based on exposure to asbestos.  Id.  The Board notes 
that the Circular has been subsumed verbatim as § 7.21 of VA 
Manual ADMIN21 (M21-1).

More recently, the Court has held that:

neither Manual M21-1 nor the Circular 
creates a presumption of exposure to 
asbestos solely from shipboard service.  
Rather, they are guidelines which serve 
to inform and educate adjudicators as to 
the high exposure of asbestos and the 
prevalence of disease found in 
insulation and shipyard workers and they 
direct that the raters develop the 
record; ascertain whether there is 
evidence of exposure before, during, or 
after service; and determine whether the 
disease is related to the putative 
exposure.

Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

Manual M21-1 also provides guidance with respect to 
occupational asbestos exposure.  It states that:

(1) Some of the major occupations 
involving exposure to asbestos include 
mining, milling, work in shipyards, 
insulation work, demolition of old 
buildings, carpentry and construction, 
manufacture and servicing of friction 
products such as clutch facings and 
brake linings, manufacture and 
installation of roofing and flooring 
materials, asbestos cement sheet and 
pipe products, military equipment, etc.  
Exposure to any simple type of asbestos 
is unusual except in mines and mills 
where the raw materials are produced.

(2) High exposure to asbestos and a 
high prevalence of disease have been 
noted in insulation and shipyard 
workers.  This is significant 
considering that, during World War II, 
several million people employed in U.S. 
shipyards and U.S. Navy veterans were 
exposed to chrysotile products as well 
as amosite and crocidolite since these 
varieties of African asbestos were used 
extensively in military ship 
construction.  Many of these people 
have only recently come to medical 
attention because the latent period 
varies from 10 to 45 or more years 
between first exposure and development 
of disease.  Also of significance is 
that the exposure to asbestos may be 
brief (as little as a month or two) or 
indirect (bystander disease).

Department of Veterans Affairs, Veterans Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21(b).

The Board recognizes the probability that asbestos was 
present aboard the ships on which the veteran was stationed 
during service.  However, VA must ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure.  Dyment, 13 Vet. App. at 141; Nolen, 12 Vet. App. 
at 347; see also VAOGCPREC 4-00; 65 Fed. Reg. 33422. 

Review of the veteran's service medical records shows that 
the veteran was treated several times in service for head 
colds, but was never diagnosed with or treated for any 
chronic respiratory or pulmonary disorder.  Subsequent to 
service, private treatment records from March 1994 through 
February 1997 show that the veteran reported shortness of 
breath; the private physician noted that this was likely 
secondary to the veteran smoking 2 packs of cigarettes per 
day.  A July 1995 private treatment record noted that on 
physical examination, rhonchi were found in the lungs, likely 
secondary to cigarette use.  An October 1995 private 
treatment record noted findings of rhonchi and "tobacco 
mosaic virus."  Continued reports of shortness of breath 
were noted in January 1996, and of shortness of breath, 
wheezing, and rhonchi, in February 1997.  

In July 1999, the veteran completed the VA asbestos exposure 
questionnaire.  He asserted that exposure to asbestos in 
service caused him to experience shortness of breath, chest 
pain, and arthritis.  He stated that he was stationed on the 
USS Midway, from 1973 to 1975, and worked with insulation in 
a carpenter shop, and as a firefighter.  He reported that he 
began smoking in 1973, and that he smoked 3 packs per day 
during active service.  He also stated that had tried to 
quit, but failed, and currently smoked 11/2 to 2 packs per day.  
Finally, the veteran noted that he worked as a welder from 
1976 to 1984, during which time he was exposed to flash burns 
and smoke.

In March 2000, a report from the service branch Medical 
Liaison Office noted that due to the veteran's military 
occupational specialty as a fireman, and the general 
specifications for ships in that period, which required 
heated surfaces to be covered with insulating material 
containing asbestos products, it was highly probable that the 
veteran was exposed to asbestos.  However, the reported 
concluded that since there was no way to determine whether 
the veteran, individually, had been exposed to asbestos 
during service, "a positive statement that the veteran was 
or was not exposed to asbestos cannot be made."

A VA respiratory disorders examination conducted in July 2003 
noted that the veteran stated that he was a hull technician 
in service, which involved welding, carpentry, and pipe 
fitting.  The veteran reported a chronic cough, with no 
sputum production, and shortness of breath, with severe 
coughing episodes.  However, he asserted that he did not 
experience hemoptysis, have a history of asthma, use inhalers 
or oxygen therapy, or have any periods of incapacitation 
secondary to respiratory disease or illness.  He denied 
having had pneumonia or bronchitis in the past year.  
Physical examination showed that lungs were clear anteriorly 
and posteriorly, with decreased breath sounds posteriorly, 
bilateral bases, and equal excursion.  Pulmonary function 
tests showed mild obstruction.  A chest x-ray showed no 
evidence of pleural thickening, aside from the area over the 
site of old rib fractures.  The diagnosis was chronic 
obstructive pulmonary disease, most likely secondary to 
chronic nicotine ingestion, smoking 11/2 to 2 packs per day, 
for 30 years.  The diagnosis was COPD, "most likely 
secondary to his chronic nicotine ingestion."

The medical evidence of record clearly shows that the veteran 
has a current diagnosis of COPD, and a history of shortness 
of breath, wheezing, and rhonchi on examination.  However, 
the medical evidence of record does not establish that the 
veteran has an asbestos-related respiratory disorder.  
Specifically, asbestos-related respiratory disorders are 
"restrictive" lung disorders; the veteran has been 
diagnosed with an "obstructive" lung disorder.  Even though 
the Medical Liaison Office reported that it was highly 
probable that the veteran was exposed to asbestos during 
military service, there is no medical evidence which in any 
way relates the veteran's COPD or any other respiratory or 
pulmonary disorder to his military service or to any asbestos 
exposure during military service.  The only medical evidence 
of record which provides a nexus relates the veteran's COPD 
to tobacco use.  With no evidence of any current asbestos-
related disability that is related to his military service, 
service connection for a respiratory disorder, to include as 
due to asbestos exposure, is not warranted.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for right ear hearing loss is denied.

Service connection for residuals of flash burns to the eyes 
is denied.

Service connection for a respiratory disorder, to include as 
due to asbestos exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


